HaserTon, J.,
dissenting. I am compelled to differ with the majority of the Court, and feel bound to give some ex- ' pression to the grounds of dissent.
The affidavits attached to the petition for a new trial tend to show that the petitioner, Mary Mabel Rogers, was born in March 1883; that she was of low mentality, emotional, and excitable; but the affidavits do not fairly tend to -show a condition of general insanity. It appears that she was robust in body, and probably somewhat prematurely developed physically. It is sufficiently established that when she was about 11 years of age she attended school at Hoosick Ralls, and that at that time she was so fantastic and eccentric as to be the butt of ridicule in the school, and that she seemed to take pride in the fact. Her condition at that time seems have approached lunacy; and, as there is no evidence of the continuance of the peculiarities which made her ridiculous, they were not unlikely due to physical disturbances attendant upon her arrival at the age of puberty, which there is reason to believe was in her case somewhat premature. At the age of 15 *489years and some months she was married to' Marcus Rogers. The marriage was performed by a clergyman, her age being certified to as 18. The deception in regard to her age was probably made possible by her somewhat premature physical development already referred to.
About March 16, 1902, when 19 years of age, she became pregnant, and a few months thereafter lapsed into gross immorality, carried on without concealment and apparently without shame. On or about August 7, 1902, Dr. Deroy D. McWayne, of Hoosick Falls, had his attention called to her condition in respect to soundness of mind, by Marcus Rogers, her husband. A few days afterwards Mary Rogers herself called on the Doctor at his office, and asked the Doctor to prescribe for her certain dangerous drugs. The Doctor had in mind the suggestion or caution .received from her husband a few days before, and observed that she was “in a highly nervous mental state of mind,” and he refused her request. “Whereupon,” to quote now the exact language of the deposition of Dr. McWayne, “the said Mary Rogers flew into a violent passion, soundly berated this deponent for refusing her request, and threatened to kill this deponent, if he did not prescribe for her as requested by her. This deponent then tried to reason with and calm her, and after calling for assistance and using much persuasion, induced her to leave his private office and go into his reception room, where this deponent had a long conversation with the said Mary Mabel Rogers, and where this deponent, in the presence of this deponent’s wife, examined the said M’ary Mabel Rogers as to her sanity and mental state. That after a careful examination of the said Mary Mabel Rogers there and then, this deponent then determined that the said Mary Mabel Rogers was then suffering with puerperal insanity. This deponent further says that on *490said Sunday, 'August io, 1902, at the time said Mary Mabel Rogers called at this deponent’s office, the said Mary Mabel Rogers was temporarily insane, caused as this deponent believes by pregnancy, in which condition she was at that time.”
The Doctor had, on many occasions for several years previous to this time, professionally treated and prescribed medicine for Mrs. Rogers, and in arriving at his conclusions had the benefit of his knowledge of her mental and bodily makeup so derived. The Doctor was correct in determining that sl[e was pregnant, for about four months later she was delivered of a still-born child. Was he mistaken in his diagnosis of her mental condition? His own affidavit is to> the effect that he had been a practicing physician for 30 years, and had practiced for the last 20 years in the village of Hoosick Falls. Dr. George W. Damb deposes that since 1880 he has been a practicing physician in the village of Hoosick Falls; that he has well known Dr. McWayne of that village for upwards of 20 years; and that Dr. McWayne is a highly respected person and a physician of high professional standing.
It is probable from the evidence in the case that Dr. McWayne is mistaken in fixing Sunday, August 10, as the day on which he made his examination of Mkry Rogers; but this mistake, if it was a mistake, ought not to be treated as discrediting the affidavit of the Doctor. To do SO' would.be to treat it in a manifestly unfair and unjust way. He says the-examination of Mary Rogers was made a few days after the talk with her husband about her mental condition, and that that talk was on or about Augmst 7. Whether this examination was made August 9, 10 or xi, is wholly immaterial; the precise day is immaterial. The tragedy of the death of Marcus Rogers was impending, for he was killed on August *49112, and the affidavit of Dr. McWayne bears internal evidence of truthfulness, skill, and professional insight.
Dr. McWayne did not qualify as a specialist on insanity, but it was not necessary that he should do so. Reference is here made to Hathaway v. National Life Insurance Co., 48 Vt. 335. In that case physicians and surgeons, one of whom was Dr. Goldsmith, testified as experts upon the question of insanity, without qualifying otherwise than as physicians and surgeons. No question was raised in the county court that these witnesses were not experts, but in considering objections to their testimony made on other grounds, the Supreme Court, speaking through Judge Pierpont, took occasion to say: “The principle is well settled that physicians and surgeons of practice and experience are experts, and their opinions are admissible in evidence upon questions that are strictly and legitimately embraced in their profession and practice, and it is not necessary that a witness of this class should have made the particular disease involved in any inquiry a specialty to make his testimony admissible as an expert. If he has, that, perhaps, may make his opinion of more value than that of one who has not.”
It is urged that Dr. McWayne does not give the “long conversation” which he had with Mrs. Rogers in his reception room, and that’he does not expressly say that his opinion is based upon observations of her and conversations with her. But stress should not be laid upon this fact in the consideration of a matter which calls for solemn consideration, unembarrassed by technicalities. The affidavit sufficiently discloses what opinion the Doctor would give in another trial under any form of question that might be employed, and that he would have a substantial basis for his opinion.
*492Such being the evidence as to the insanity of Mrs. Rogers at a time of physical derangement, the affidavits tending to show insanity in those of her blood, at times of physical derangement, are treated as admissible, particularly since the evidence tends to show that those in whom it exhibited itself had her general temperament.
The affidavits in this case tend to show a predisposition to insanity, and insane acts, on both the father’s and the mother’s side. They tend to show that the father frequently threatened the life of his wife while she was with child, and that before Mary was born he frequently made threats that if a child was born 'to' him he would kill it; that a few days after the child was born, he attempted to kill her by smothering her with a pillow, but that he was baffled in this attempt; that when the child was about .6 months old he persuaded the wife to take the child and go with him to Utica, N. Y., and that there in a room of a hotel he made several attempts to kill the child, and that in one such attempt he so nearly succeeded in poisoning the child with laudanum that a physican was called, who saved the life of the child only after several hours of labor. The affidavits show pretty clearly that the father was a victim of alcoholism, and that his homicidal tendencies and attempts manifested themselves, for the most part, in connection with alcoholic indulgence. But the force of the evidence as to the doings of the father is this; that it tends to show that he was so constituted that a derangement of his physical functions gave rise to a homicidal tendency amounting to a homicidal mania. The affidavits tend to show that the same Charles Bennett, father of Mrs. Rogers, was mentally low and weak.
The newly discovered evidence as to insanity on the mother’s side relates to< Patrick Dwyer, a brother of the *493mother of Mary Rogers. This evidence tends to show that Patrick was for a time insane, and was watched lest he should take his own life. No suspicion can be cast upon this evidence, as the said Patrick Dwyer was committed to the Hudson River State Hospital for the Insane on the affidavits of Dr. John H. Chipperly of Troy, and Dr. J. C. Harmon, of Hoosick. If the affidavits on which he was committed are looked into, and there is no reason not purely technical why they should not be examined, evidence is disclosed that he attempted suicide by cutting his throat, and, further, that he took an aversion to his children and threatened their lives. In Hathaway v. National Life Ins. Co. 45 Vt. 335, this Court said: “Suicide, like any other extraordinary and unnatural act, has a tendency to show insanity.” See also Frary v. Gusha, 59 Vt. 257, and cases there cited. The insanity of Patrick Dwyer was apparently of a temporary character, as after a few months he was discharged as improved.' What the exciting cause was' which in his case induced insanity does not appear; but as it was apparently somewhat temporary in its character, it is fair to presume that it was due to some exciting cause operating- upon a mind predisposed to insanity.
Affidavit is made that, the mother of Mrs. Rogers is a woman of very loV intelligence and mentally weak, and that Mrs. Rogers possesses many of the characteristics of both her father and mother. It would not be improbable that such a woman, with such a taint of blood, would be temporarily insane during some period of pregnancy, as well as at other crises incident to motherhood or womanhood.
The affidavits accompanying the petition for a new trial are to be weighed with all the evidence taken on trial, but it is to be remembered that the defence of insanity was not made on the trial, and that the gleanings from the evidence that are *494thought to bear on that question are mere gleanings from evidence that was introduced with reference to another defence.
As a reason why there was no neglect on the part of counsel in not interposing the defence of insanity, it is to be noted that counsel was not assigned for her until 5 or 6 months after the birth of the child, long after the condition which, in the opinion of Dr. McWayne resulted in temporary insanity, had subsided. The affidavits of Mr. Guiltinan, assigned to! defend, and of Mr. Archibald, who assisted in the defence, show no laches, or, at least, none the consequences of which ought to be visited upon Mrs. Rogers in the situation in which she now stands.
Brief reference will now be made to> the evidence on the trial of the petitioner, which, though the defence of insanity was not made, may be thought to throw some light upon the question of her insanity. It is urged, in effect, that in the killing of her husband, she proceeded with reason and shrewdness. In the majority opinion a standard of sanity is in reality set up, and in view of what is there said, it is permissible to¡ quote from the opinion in Hathaway v. National Life Ins. Co., 48 Vt. 335, where Judge Pierpont, speaking for the entire Court, well and forcibly says: “Insane persons may form plans and execute them, and manifest great shrewdness and mental activity both in forming and executing them. Insanity does not destroy the intellect — it perverts it, and often renders it more active than it is in its normal condition.”
Evidence on the trial tended to show that shortly before the homicide, and when this insurance idea had taken possession of her, she at one time spoke of the insurance as $1,000, at another as $5,ooo>, and at another as $500.
It appeared from the testimony of Eeon Perham that about a week before the homicide she broached to Eeon a *495scheme for going to Hoosick Corners and making an arrangement for getting Marcus out beside the river and knocking him on the head and rolling him into the river. At that time she spoke of his insurance and called it $1,000. The evidence tended to show that two days before the killing of her husband she asked Revi Perham to take her down to Hoosick Falls for the purpose of aiding her in killing a man who, she said, had some insurance and a little property that was in her name and which she wanted. The plan that she developed according to the testimony of Revi was to get the man out and get him to play tricks and jump the rope and tire him all out and tie his hands, when she was to step back and hit him with a club, and Revi was then to put the chloroform to him. At this time her husband Marcus whom she thought to tire out by getting him to jump' the rope was upwards of thirty years old. Reyi testified that he told her he would do as she asked, but that he had no idea of doing so; that he assented so that she would not ask him again; that he did not know what to make of it.
The evidence tended to show that Mary Rogers in the latter part of July, told Morris Knapp that Marcus Rogers was her husband, and that at that time she told Knapp that she had been to Hoosick or Hoosick Falls to attend the wedding of Marcus to some one other than herself. The evidence tended to show that on the occasion of the autopsy she was in the room with the body a part of the time in the presence of two doctors and several other persons, with papers in her hands which in the presence of all she called her insurance papers.
The evidence tended to show other weird, strange, and unnatural actions and sayings of Mary Rogers at about the time of the homicide, and at about the time when in the opin*496ion of Dr. McWayne, she was suffering from the. insanity of pregnancy.
We are of opinion that under the rule announced in the Doherty case, 72 Vt. 381, and under the rule stated in the majority opinion in this case, the petitioner should be accorded a new trial on the ground of newly discovered evidence of insanity. The other grounds on which the petition is based are, as presented, deemed insufficient.
Powers, J. concurs in the dissenting opinion.